Case 2:85-cv-04544-DMG-AGR Document 1134-14 Filed 06/21/21 Page 1 of 4 Page ID
                                 #:43310




                    EXHIBIT P

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-14 Filed 06/21/21 Page 2 of 4 Page ID
                                      #:43311



 1    I,                       , declare as follows:
 2
 3    1.    This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.    I am 16 years old. I am from Guatemala. I speak Spanish and Mam.
 6 3.       I arrived in the United States on or around April 2, 2021. I arrived by myself.
 7
 8 CBP Custody
 9    4.    The immigration agents brought to an hielera. I was there for 16 days. I don’t know
10    why I was there for such a long time because some other kids were only there for 3 of 4
11    days. Nobody told me why I had to stay there for such a long time.
12    5.    There were many other kids in the hielera and it was difficult to sleep. There were
13    about 10-15 kids in a small room and we slept on mattresses on the floor. Sometimes it
14    was very cold.
15    6.    The food was not very good.
16    7.    I was able to call my brothers in Atlanta two times while I was in the hielera.
17    8.    After 16 days, I traveled by plane to Starr Commonwealth in Michigan. Nobody
18    explained to me where I was going or why.
19
20    Starr Commonwealth Emergency Intake Site
21    9.    I have been at the Starr Commonwealth Emergency Intake Site in Albion, MI for
22    about one month.
23    10.   When I arrived here, I was tested for COVID and I was negative. I was not put in
24    quarantine.
25    11.   I want to live with my brothers in Atlanta. Nobody has told me anything about the
26    sponsorship process and I don’t know if anyone from the government or this shelter has
27    contacted my brothers or sent them any documents. I don’t understand why I have been
28    here such a long time.
     Case 2:85-cv-04544-DMG-AGR Document 1134-14 Filed 06/21/21 Page 3 of 4 Page ID
                                      #:43312



 1    12.   I am allowed to call my brothers one time per week. Last Sunday they allowed me
 2    to call my mother for Mother’s Day. I also got another call with my mom when I really
 3    wanted to talk to her, but normally I only get one call per week with my brothers.
 4    Someone is always near me when I make these calls, they are not private.
 5    13.   During the day I watch television in the living room and go out to play. We go
 6    outside two or three times per day. We can play basketball and soccer. I would like to
 7    listen to Christian music here but I can’t because the other kids want to listen to different
 8    music.
 9    14.   Once in a while we have English classes for half an hour or an hour but these
10    classes are not part of our regular schedule.
11    15.   The staff here treat us well. Some of the staff speak Spanish but not all of them.
12    Some days we only have staff that speak English and they use translation by phone,
13    which makes it difficult. There are some kids here who speak Mam and don’t understand
14    Spanish and it is difficult for them to communicate.
15    16.   I live in a cabin with other boys between 10 and 17 years old. I sleep in a room
16    with one other boy. We eat our meals in the cabin. Sometimes I see boys from other
17    cabins around but we don’t interact much.
18    17.   There are many rules here and if someone breaks a rule, they get a report. We have
19    to ask permission to go to the bathroom or go to the kitchen. When I leave my cabin, I am
20    always with the other boys in my cabin. I am not allowed to leave my cabin alone.
21    18.   The food here is okay, sometimes it is good and sometimes bad. There is enough
22    food. I can shower every night and I get clean clothes every day.
23    19.   I have spoken with another attorney here and I went to a Know Your Rights
24    training.
25    20.   I feel sad that I am still here and that I have not been able to leave to live with my
26    brothers.
27    21.      When I leave here I want to study. I am interested in being a teacher or a police
28    officer but I’m not sure what I want to do.
          Case 2:85-cv-04544-DMG-AGR Document 1134-14 Filed 06/21/21 Page 4 of 4 Page ID
                                           #:43313




      1     I declare under penalty of perjury that the foregoing    is true and correct. Executed on this

  2          I   ?-   day of May , 2021, at Albion, MI.                    r- ,   _).


  a
  J

  4

  5

  6

  7

  B


  9                                       CERTIFICATE OF TRANSLATION
10         My name is                                                                   and   I swear   that   I am
11         fluent in both the English and Spanish languages and I translated the foregoing
12         declaration from English to Spanish to the best of my abilities.
13

14         Dated:       5-tf,-a     I                     L-^
                                                             )
                                                                 [
                                                                 'E-;:-:
                                                                            ,nn;
                                                                           ::a


15

t6
t7
1B

t9
20

21

22
.14
Z)
24

25

26

27

28
